Case 1:19-mj-OOl73-.]FA Document 2 Filed 04/12/19 Page 1 of 4 Page|D# 2

 

 

lN THE UNITED sTATEs DISTRICT coURT FOR n |L E
EASTERN DISTRICT 01= vIRGINIA
§>R § 2 20|9

 

 

Alexandria Division cLEnl<, u.s. msmlcr count
_ ALExANuRlA,erGiNlA

UNITED STATES OF AMER]CA
Criminal No. l:l9-mj-l73
v.

CANDELARIO DlAZ
a/k/a “Candelar Diaz”

\./\/\_/\_/V\_/\./V\_/

Defendant.

AFFIDAVIT IN SUPPORT OF A
CRIMINAL COMPLAINT AND ARREST WARRANT

I, Kurt Simard, being duly sworn, state the following:

l. I am a Deportation Officer With United States Immigration and Custorns
Enforcement, Enforcement and Removal Operations (ICE/ERO) in Fairfax, Virginia. I have
been employed with ICE since August of 201 l. I was previously employed as a Border Patrol
Agent With United States Customs and Border Protection for three years. During that time, I
have received specialized training and have conducted numerous investigations relating to
administrative and criminal violations of the Immigration and Nationality Act and Title 8 of the
United States Code. l

2. My duties as a Deportation Ofiicer with ICE include investigating administrative
and criminal violations of the Immigration and Nationality Act and Title 8 of the United States

Code and seeking, when applicable, prosecution and removal of violators.

 

 

Case 1:19-mj-OOl73-.]FA Document 2 Filed 04/12/19 Page 2 of 4 Page|D# 3

3. This affidavit is submitted in support of a criminal complaint and arrest Warrant
for CANDELARIO DIAZ (hereaiter referred to as DIAZ), an alien who was found in the United
States after being denied admission, excluded, deported, or removed, or having departed the
United States While an order of exclusion, deportation, or removal Was outstanding, and Whose
removal was subsequent to the conviction for commission of a felony, in violation of Title 8,
United States Code, Section 1326(a) and (b)(l).

4. The facts and information contained in this affidavit are based upon my training
and experience, personal knowledge, and observations during the course of this investigation, as
well as the observations of other agents involved in this investigation This affidavit contains
information necessary to support probable cause, and it is not intended to include each and every
fact and matter observed by me or known to the government

PROBABLE CAUSE

5. On or about March 21, 2019, the ICE Pacific Enforcement Response Center
(PERC) in Laguna Niguel, California, encountered DIAZ at the Fairfax County Adult Detention
Center (FADC) alter he was booked on local charges. The FADC is located in Fairfax, Virginia,
which is in the Eastem District of Virginia. The PERC conducted record checks and ultimately
lodged an immigration detainer against DLAZ on or about March 21, 2019.

6. On or about April 3, 2019, DIAZ entered ICE custody pursuant to the above-
mentioned immigration detainer. ERO Washington officers obtained DIAZ’s fingerprints at that
time and processed those fingerprints through ICE indices containing fingerprint records of
known and previously deported aliens. This system is also integrated with the criminal records
maintained by the FBI and is commonly referred to as Next Generation Identification (NGI).

The result of this query showed positive matches to DIAZ and his FBI nurnber.

Case 1:19-mj-OOl73-.]FA Document 2 Filed 04/12/19 Page 3 of 4 Page|D# 4

8. On or about April 8, 2019, I reviewed DlAZ’s alien file (commonly referred to as
an “A file”) that is maintained by United States Citizenship and Immigration Services. The A
file contained one fully executed Immigration Service Form I-205, Warrant of
Removal/Deportation. The I-205 bears the photograph, fingerprint, and signature of DIAZ and
confirms that DIAZ was removed from the United States to El Salvador on August 26, 2005
from Harlingen, Texas.

9. The A file, along with criminal record checks, also confirms that on March 25,
2004, DIAZ was convicted in the Fairfax County Circuit Court of unlawful wounding, in
violation of Virginia State Code Section 18.2-51', a felony, and was sentenced to three years of
incarceration

10. On April 9, 2019, l asked the FBI Special Processing Center to compare the
fingerprints that ERO obtained from DIAZ on or around April 3, 2019, with a complete set of t
fingerprints taken from DIAZ’s A file prior to his removal and with a fingerprint from DlAZ’s I-
205 showing removal on August 26, 2005. On April 9, 2019, the FBI successfully matched all
of the above-mentioned fingerprints to DIAZ and his FBI number.

' 11. DlAZ’s A file indicates that he does not have any immigration benefit, document,
or status that would allow him to enter, be admitted, pass through, or reside in the United States
legally and he has neither sought nor obtained permission from the Attorney General of the
United States or the Secretary of Homeland Security to reenter the United States following his
formal removal.

CONCLUSION
12. Based the foregoing, I submit there is probable cause to believe that on or about

March 21, 2019, in Fairfax County, Virginia, within the Eastem District of Virginia,

Case 1:19-mj-OOl73-.]FA Document 2 Filed 04/12/19 Page 4 of 4 Page|D# 5

£

CANDELARIO DIAZ an alien Who was removed from the United States to El Salvador`on or
about August 26, 2005 at or near Harlingen, Texas, and whose removal was subsequent to a
felony, was found in the United States without having obtained the express consent of the
Attomey General or the Secretary of the Homeland Security to reapply for admission to the

United States, in violation of T-itle 8, United States Code, Section 1326(a) and (b)(l).

Kurt Simard
Deportation ffi er
United States igration and Customs

Enforcement

Sworn`to£`l subscribed before me

This ay of April 2019,

/s/ _U_

John F. Anderson
United States Magistrate Judge

The Hon. John F. Anderson
Alexandria, Virginia

 

